       Case 1:18-cv-00773-ECM-WC Document 46 Filed 04/15/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
               v.                            )       CIVIL ACTION NO. 1:18-cv-773-WC
                                             )
$15,000.00 IN UNITED STATES                  )
CURRENCY;                                    )
                                             )
$10,450.00 IN UNITED STATES                  )
CURRENCY;                                    )
                                             )
$4,400.00 IN UNITED STATES                   )
CURRENCY; and,                               )
                                             )
$3,760.00 IN UNITED STATES                   )
CURRENCY,                                    )
                                             )
       Defendants.                           )

      NOTICE CONCERNING SETTLEMENT CONFERENCE AND MEDIATION

       Comes now the United States of America (United States), by and through Louis V.

Franklin, Sr., United States Attorney, Middle District of Alabama, and R. Randolph Neeley,

Assistant United States Attorney, and states as follows:

       Pursuant to the Uniform Scheduling Order (Doc. #39) entered in this cause and the Order

extending the deadline for conducting a face to face settlement conference (Doc. #43), the parties

now submit this notice concerning their settlement conference and mediation. The parties have

conferred and a proposed resolution has been proffered but remains to be approved / rejected by

the other party(ies). Counsel for both parties are hopeful that a resolution is forthcoming and do

not presently foresee mediation as necessary.
       Case 1:18-cv-00773-ECM-WC Document 46 Filed 04/15/19 Page 2 of 3



       In compliance with CM/ECF Civil Administrative Procedure II.C.3., the parties hereby

certify that they have agreed to have their names electronically signed to this Joint Notice.

       Respectfully submitted on this 15th day of April, 2019.

                                                      LOUIS V. FRANKLIN, SR.
                                                      UNITED STATES ATTORNEY


                                                      /s/R. Randolph Neeley
                                                      R. RANDOLPH NEELEY
                                                      Assistant United States Attorney
                                                      131 Clayton Street
                                                      Montgomery, Alabama 36104
                                                      Telephone: (334) 223-7280
                                                      E-mail: Rand.Neeley@usdoj.gov


                                                      /s/Randy Bruce Maddox
                                                      Law Offices of Bruce Maddox
                                                      6728 Taylor Court
                                                      Montgomery, Alabama 36117
                                                      Telephone: (334) 244-7333
                                                      Email: retrocam@aol.com




                                                 3
      Case 1:18-cv-00773-ECM-WC Document 46 Filed 04/15/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 15, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to all counsel of

record.

                                                       Respectfully submitted,


                                                       /s/R. Randolph Neeley
                                                       R. RANDOLPH NEELEY
                                                       Assistant United States Attorney




                                                   4
